     Case 4:19-cv-00293-O Document 4 Filed 04/09/19                Page 1 of 2 PageID 282



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

JESUS SIDON,                                      §
                                                  §
       Movant,                                    §
                                                  §
v.                                                §      Civil Action No. 4:19-cv-293-O
                                                  §      (Criminal No. 4:16-cr-122-O (6))
UNITED STATES OF AMERICA,                         §
                                                  §
       Respondent.                                §

                    ORDER REGARDING RE-FILING OF PLEADINGS
                       (With Special instructions to the clerk of Court)

       The United States district clerk’s office has received and filed a motion under 28 U.S.C. §

2255 to vacate, set aside, or correct the sentence imposed against defendant/movant Jesus Sidon, a

person in custody under a judgment of this Court, in the above-styled and-numbered cause. Sidon

filed a form motion under 28 U.S.C. § 2255 (ECF No. 1, pages 1–14), and he also filed several

supporting documents, including: a thirty-one page brief in support (ECF No. 2, pages 1–31); his

Affidavit with attached medical records (ECF No. 2, pages 34–50); a copy of portions of the record

on appeal (ECF No. 2, pages 52–96); and a copy of the Anders brief filed by counsel on his direct

appeal (ECF No. 2, pages 98–115). These documents are all properly before the Court in this civil

case number 4:19-CV-293-O.

       Sidon, however, also filed a letter/motion for compassionate release under Section 603 of the

First Step Act of 2018 (ECF No. 2–1, pages 1–7), accompanied by over 100 pages of additional

medical records (ECF No. 2–1, pages 8–151). This motion and the supporting documents should

have been filed only in the underlying criminal case. Thus, the Court will direct the clerk to remove

and re-docket these pleadings.
   Case 4:19-cv-00293-O Document 4 Filed 04/09/19                Page 2 of 2 PageID 283


       It is therefore ORDERED that the clerk of Court remove the letter/motion with medical

record attachments, presently docketed in civil case number 4:19-CV-293 at ECF Nos. 2–1, pages

1–151, and file these documents in the criminal case number 4:16-cr-122-O (6) as a letter/motion

for compassionate release under Section 603 of the First Step Act of 2018 with exhibits thereto.

       SO ORDERED this 9th day of April, 2019.




                                          _____________________________________
                                          Reed O’Connor
                                          UNITED STATES DISTRICT JUDGE




                                              -2-
